.   -
                        TnE        ATI-ORNEY              GENERAL




                                         January 4, 1971

        Honorable Robert R. Farmer                      Opinion No. M-767
        Assistant Criminal District
           Attorney                                     Re:   Whether or not members
        Brazoria~County Courthouse                            of Pearland (a city of
        Angleton, Texas 77515                                 less than 10,000) auxl-
                                                              liary p6llce are "peace
                                                              officers", 'whether or
                                                              not city council has
                                                              authorlty to~appolnt aux-
                                                              iliary police, whether or
                                                              not such officers are sub-
                                                              ject to the requirements
        Dear Mr. Farmer:                                      of Article 4413 (29aa).
                   In     your    recent letter you ask the following questions:
                    1.     Is an auxiliary officer appointed under
                           Article 998, Vernon's Civil Statutes *
                           a peace officer pursuant to Article 4413
                          .(29aa)?
                   2.      Does the city council have the power to
                           ap oint auxiliary officers under Article
                           99E?

                   3.      Do said officers have to be certified as
                           required under the provision of Article
                           4413 (29aa)?
                    In three separate o inions, Numbers o-5621   (1946),
        w-997   (1961))  and ~-282 (196 8 ), this office unlfornilyheld
        that auxiliary police officers of a city of a population of
        less than 10,000 are "peace officers" as that term is used
        in these statutks. More directly In line with the questions
        You present is the discussion in Attorney General's Opinion
        No. ~-282,   supra, dealing with the authority of-an auxiliary
        police officer to carry a pistol. The precise question there
        was as follows:

        *All references to Articles are to Vernon's Civil Statutes.


                                               -3743-
.
    Hon. Robert R. Farmer, page 2 (M- 767)


              "1.   May the City of Port Neches, not bein
                    covered by the Civil Service
                    1269   V A.C.S.)   d having a popula-
                    tionmAf iess thana?O,OOO organize an
                    auxiliary police force when the members
                    thereof do-not receive compensation,
                    and may these members carry weapons
                    in the performance of their duties?"
    To this question Opinlon ~-282 replied in part as follows:
             "In llne with the Attorney General's
             Opinion No. WW-997 (1961), supra, which
             the Legislature has not seen fit to void
             in the seven years since its issuance,
             it is the opinion of this office that if
             the members of your proposed police force,
             by whatever name such force may be desig-
             nated, are appointed under the provisions
             of, and In compliance with the requirements
             of Article 998, or similar home rule char-
             ter provisions, they will be peace officers
             and as such, while in the actual discharge
             of their official duties will b    b    h
             provisions of Article 484, specifically
                                             e' ' t e
             exempted from the prohibitions of Article
             483; and accordingly, your first question
             is answered in the affirmative."
              Adhering to the rationale of that opinion, your first
    question is answered in the affirmative. Similarly, it follows
    that the city council of Pearland does have the power to appoint
    auxiliary police officers under Article 998, Vernon's Civil
    Statutes.
              While any peace officer, including an auxiliary offi-
    cer, may be ap olnted on a temporary basis under the provisions
    of Section 6(bP of Article 4413 (29aa), Vernon's Civil Statutes,
    without qualifying under said Act, such temporary offker must
    qualify and be certified within one year of his appointment to
    maintain his status as a peace officer.




                                 -3744-
.

    Hon. Robert R. Farmer, page 3,    (M-   767)




                            SUMMARY
             The City Council of Pearland does have the
             authority to appoint auxiliary police pur-
             suant to Article 998, Vernon's Civil Sta-
             tutes; and such officers during their
             tenure are "peace officers" and must com-
             ply with the certification requirements of
             Article 4413 (29aa), Ve non's Clvll'Statutes.
                                   /I




                                                   General of Texas
    Prepared by Max P. Flusche, Jr.
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    W. I?.Allen,.Co-Chairman
    Ray McGregor
    Lonny Zwiener
    John Reese
    Gordon Cass
    MEADE F. GRIFFIN
    Staff Legal Assistant
    ALFRED WALKER
    Executive Assistant
    NOLA WHITE
    First Assistant Attorney General




                                  -3745-